DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Application filed on 01/13/2021
Application is a 371 of PCT/JP2019/027261 07/10/2019
Application claims a FP date of 07/24/2018
Claims 1, 14-15 are independent
Claims 1-15 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a program that causes a computer to perform …”.  After close inspection of the specification, the Examiner interprets the “program” to potentially be stored as a transitory propagating signal and therefore the claim(s) must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. However, the Examiner respectfully submits a claim(s) drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents' Official Gazette notice published February 23, 2010 (1351 OG 212). A suggested preamble might include “a non-transitory computer readable storage medium storing a program, executable by a computer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Kaneko (US Patent Publication Number 2012/0300022 A1) in view of Miyajima (WO 2016072120 A1 - 05/12/2016.  U.S. Patent Publication Number 2017/0244928 A1 is used for citation purposed).  

Regarding Claims 1, 14 and 15 Kaneko discloses an information processing device (In the block diagram of Fig 1 and flowchart of Fig 2 and in ¶0045 - ¶0050 Kaneko discloses a moving object detection and a sound detection unit) comprising:
an image object detection unit that detects an image object (Fig 1 – element 103 denotes a moving object detection unit) on a basis of a moving image (In ¶0045 Kaneko discloses that the moving object detection unit calculates the difference between the past image and current image and detects an image where a difference exists.) with sound; 
a sound object detection unit (Fig 1- sound detection unit 106) that detects a sound object on a basis of the moving image with sound; and 
a sound image object detection unit (Fig 1 – position/sound correspondence unit) that detects a sound image object on a basis of a detection result of the image object and a detection result of the sound object (In ¶0062 - ¶0067 and in Figs 5A – 5C and the corresponding tables, Kaneko discloses how information related to the combination of the moving object and corresponding sound object information to detect a moving object (Fig 5B and 5C)). 
Kaneko also discloses detecting moving object and using sound information but fails to clearly disclose detects an image object on a basis of a moving image with sound.
Instead in a similar endeavor, Miyajima discloses detects an image object on a basis of a moving image with sound (Miyajima teaches this in his entire disclosure and specifically in ¶0051 where he teaches that subject recognition recognizes a subject on the basis of the image feature value extracted or the sound feature extracted).  
Kaneko and Miyajima are combinable because both are related to image and sound detection and processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sound feature extracted from the moving Miyajima in the imaging module disclosed by Kaneko. 
The suggestion/motivation for doing so would have been to accurately identify moving object and provide the information to the “presence reproduction unit” as disclosed by Miyajima in his entire disclosure.
Therefore, it would have been obvious to combine Kaneko and Miyajima to obtain the invention as specified in claims 1, 14 and 15.

Regarding Claim 2, Kaneko in view of Miyajima discloses wherein the sound image object detection unit outputs image area information of the sound image object that is detected and sound image object information including separated sound (Miyajima: Miyajima teaches this in ¶0051 where he teaches that the subject recognition unit recognizes the type of a subject in a frame, a position in an image, a region and an outline on the basis of an image feature value.  In ¶0048 Miyajima further teaches that the feature extraction is done on the basis of image analysis and in ¶0056 he further teaches that the place can be estimated with reference to image analysis results and in ¶0057 he teaches that the accuracy of such estimation may be increased through a combination of sound and image analysis). 

Regarding Claim 3, Kaneko in view of Miyajima discloses wherein the sound image object detection unit detects the sound image object by associating the image object with the sound object (Kaneko: Kaneko discloses this in ¶0058 and in Fig 6B where he discloses that the position/sound correspondence information management table is a table for managing the association of sounds that could possibly occurs at the positions (areas) of objects in an image.  At step S305 the sound detection unit 106 determines whether there is position/sound correspondence information corresponding to the retrieved moving object detection position). 

Regarding Claim 4, Kaneko in view of Miyajima discloses wherein the sound image object detection unit detects the sound image object on a basis of a co-occurrence probability of the image object and the sound object (Kaneko: Kaneko discloses this in Fig 5A and in ¶0063 where he discloses, for example, in the case where a “crash” sound is made, a sound interval is detected, probabilities with respect to assumed specific sounds are computed as likelihoods and sound recognition result candidates are created.  Fig 8A and 8C further disclose this feature). 

Regarding Claim 5, Kaneko in view of Miyajima discloses wherein the sound image object detection unit detects the sound image object on a basis of the position information of the image object and the position information of the sound object (Kaneko: Kaneko discloses this in Figs 7A – 7C which is a timing of moving object detection and sound detection.  In ¶0051 Kaneko discloses that Fig 7A shows the timing at which moving object detection is preformed and the timing at which sound detection is performed.  In ¶0058 Kaneko further discloses that position/sound correspondence information management table is a table for managing the association of sounds that could possibly occur at the positions (areas) of objects in an image and then in step S305 it is determined whether there is position/sound correspondence information corresponding to the retrieved moving object detection position). 

Regarding Claim 6, Kaneko in view of Miyajima discloses wherein the image object detection unit detects the image object on a basis of at least one of a sound constituting the moving image with sound, a detection result of an acoustic event from the sound constituting the moving image with sound, or a detection result of the sound object, and a moving image constituting the moving image with sound (Kaneko: Kaneko discloses this throughout his disclosure, especially in ¶0045 where he discloses that the sounds to be detected are selected in advance and an “acoustic model” is prepared for each type of sound.  The similarities between a sound and the acoustic model is compared and the sound having the highest score is presented as a detection result.  In ¶0098 Kaneko discloses different sounds and the labels for these sounds.  Fig 12 is a flowchart of the sound detection program for selecting an acoustic model to be used in accordance with the moving object detection position.). 

Regarding Claim 7, Kaneko in view of Miyajima discloses wherein the sound object detection unit detects the sound object on a basis of at least one of a moving image constituting the moving image with sound, a result of image body recognition for the moving image constituting the moving image with sound, or a detection result of the image object, and a sound constituting the moving image with sound (Kaneko: Kaneko discloses this throughout his disclosure, especially in ¶0045 where he discloses that the sounds to be detected are selected in advance and an “acoustic model” is prepared for each type of sound.  The similarities between a sound and the acoustic model is compared and the sound having the highest score is presented as a detection result.  In ¶0098 Kaneko discloses different sounds and the labels for these sounds. Fig 12 is a flowchart of the sound detection program for selecting an acoustic model to be used in accordance with the moving object detection position.). 

Regarding Claim 8, Kaneko in view of Miyajima discloses wherein on a basis of at least one of a simultaneous occurrence probability of a plurality of the sound objects, a sound source position, an image body position, or a type of the sound object, the sound object detection unit narrows down the sound objects as detection targets (Kaneko: Kaneko discloses this in ¶0083 - ¶0085 and Fig 7C where he discloses about a case where moving objects are detected at plurality of positions. And the detected results occur where the sound detection and moving object detection overlaps). 

Regarding Claim 9, Kaneko in view of Miyajima discloses wherein the sound object detection unit detects the sound object by detecting an acoustic event (Kaneko: This is disclosed in ¶0098). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Kaneko (US Patent Publication Number 2012/0300022 A1) in view of Miyajima (WO  as applied to Claim 1 above and further in view of Hirose et al. (WO 2019044157A1 – 2019-03-07.  U.S. Patent Publication Number 2020/0137491 A1 is used for citation purposes.)

Regarding Claim 10 Kaneko in view of Miyajima fails to clearly disclose wherein the sound object detection unit detects the sound object by sound source separation.
Instead in a similar endeavor, Hirose discloses wherein the sound object detection unit detects the sound object by sound source separation (Hirose teaches this in ¶0108 where he teaches about acoustic confidence determined based on likelihood and this is done using sound-source separation technology).  
Kaneko, Miyajima and Hirose are combinable because all are related to image and sound detection and processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sound source separation technology as taught by Hirose in the imaging module disclosed by Kaneko in view of Miyajima. 
The suggestion/motivation for doing so would have been to determine acoustic confidence as disclosed by Hirose in ¶0108.
Therefore, it would have been obvious to combine Kaneko, Miyajima and Hirose to obtain the invention as specified in claim 10.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Kaneko (US Patent Publication Number 2012/0300022 A1) in view of Miyajima (WO 2016072120 A1 - 05/12/2016.  U.S. Patent Publication Number 2017/0244928 A1 is used for citation purposes) as applied to Claim 1 above and further in view of Kawai et al. (U.S. Patent Publication Number 2011/0122275 A1)

Regarding Claim 11 Kaneko in view of Miyajima fails to clearly disclose further comprising a sound image object selection unit that selects one or a plurality of the sound image objects from among a detected plurality of the sound image objects.
Instead in a similar endeavor, Kawai discloses further comprising a sound image object selection unit (Fig 1 – selecting section 170) that selects one or a plurality of the sound image objects from among a detected plurality of the sound image objects (Kawai teaches in one of the embodiments and in ¶0013 that the apparatus determines the selection range of a specific sound detected in a valid sound range and the selection section may select the motion transition images.).  
Kaneko, Miyajima and Kawai are combinable because all are related to image and sound detection and processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the images representing the transitions of the specific motion as taught by Kawai in the imaging module disclosed by Kaneko in view of Miyajima. 
Kawai in ¶0021.
Therefore, it would have been obvious to combine Kaneko, Miyajima and Kawai to obtain the invention as specified in claim 11.

Regarding Claim 12 Kaneko in view of Miyajima and Kawai discloses further comprising a processing unit that executes a process according to a selection result of the sound image object by the sound image object selection unit (Kawai: Fig 1 – processing section 180; in ¶0067 Kawai teaches that the processing section 180 generates the synthetic image using the synthesis target images selected by the selecting section 170). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Kaneko (US Patent Publication Number 2012/0300022 A1) in view of Miyajima (WO 2016072120 A1 - 05/12/2016.  U.S. Patent Publication Number 2017/0244928 A1 is used for citation purposes) as applied to Claim 1 above and further in view of Kawai et al. (U.S. Patent Publication Number 2011/0122275 A1) as applied to claims 11 and 12 and further in view of Applicant disclosed prior art Lee at al. (U.S. Patent Publication Number 2013/0342731 A1).

Regarding Claim 13 Kaneko in view of Miyajima and Kawai fail to clearly disclose wherein the processing unit executes, as the process according to the selection or a shutter operation control process based on the sound image object that is selected.
Instead in a similar endeavor, Lee discloses wherein the processing unit executes, as the process according to the selection result: a zoom process on the sound image object that is selected of the moving image with sound, a focus process on the sound image object that is selected of the moving image with sound, a removal process of the sound image object that is selected from the moving image with sound, a notification process with respect to the sound image object that is selected, a search process for the sound image object that is selected, or a shutter operation control process based on the sound image object that is selected (Lee discloses this in his entire disclosure and summarized in ¶0114 where Lee teaches optimizing sound capture range in connection with the location and size of the subject of interest in an optical manner.  He also discloses capturing sound in connection with screen zoom in/out while capturing and reproducing video.).  
Kaneko, Miyajima, Kawai and Lee are combinable because all are related to image and sound detection and processing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to zoom both audio and image (screen zooming) as Lee and based on the selection of images as taught by Kawai in the imaging module disclosed by Kaneko in view of Miyajima. 
The suggestion/motivation for doing so would have been to provide audio zooming and image zooming (screen) as disclosed by Lee in the Abstract.
Therefore, it would have been obvious to combine Kaneko, Miyajima, Kawai and Lee to obtain the invention as specified in claim 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 11, 2022